DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-13 and 15 are pending. Claim 14 is canceled. 
	Claims 1-13 and 15 are under examination. 

Claim Objections
Claims 3 and 10 are objected to because of the following informalities: 
Claim 3 recites “configured to identify an abnormal value of the at least one parameter” in line 3. However, “an abnormal value of the at least one vessel parameter” was previously recited in lines 10-11 of independent claim 1, from which claim 3 depends. For this reason, assuming that “an abnormal value of the at least one parameter” as recited in claim 3 refers to the same “abnormal value of the at least one vessel parameter” as previously recited in claim 1, claim 3 should instead read “configured to identify the abnormal value of the at least one parameter.” Appropriate correction is requested.
	
	Claim 10 recites “wherein mapping unit is configured” in lines 3-4. Claim 10 should instead recite “wherein the mapping unit is configured.” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a localization unit configured to provide position information of the ultrasound probe” in claim 1 (lines 4-5), also mentioned in claims 4, 5, 9, and 10
“an evaluation unit configured to: receive a diagnostic image of the vascular tree; determine values of at least one vessel parameter …; and identify at least one location in the vascular tree” in claim 1 (lines 6-10), also mentioned in claims 3, 4, and 7
“a mapping unit
“a steering unit configured to automatically steer the intravascular ultrasound catheter device” in claim 1 (lines 14-15), also further mentioned in lines 18 and 21 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For each of the features listed above as being interpreted under 35 U.S.C. 112(f), no corresponding structure has been provided in the specification or drawings. While there is functional language included that does provide clues as to what structures each of these features could potentially correspond to, no definite structure has been clarified by the disclosure. 
Examiner notes that some of these features listed above as being interpreted under 35 U.S.C. 112(f) correspond to boxes depicted in Fig. 1 (for example, “a mapping unit” appears to be represented by the box labeled by reference numeral 10). However, the box labeled by reference numeral 10 as shown in Fig. 1 is not a sufficiently definite structure. 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described in the Claim Interpretation section above, certain limitations/features have been interpreted under 112(f). As further described in that section, no corresponding structure has been provided in the specification or drawings for these features. For this reason, the claims that recite these features are being rejected under 35 U.S.C. 112(a) as lacking adequate written description because the specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2185(B) for further details. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As described in the Claim Interpretation section above, certain limitations/features have been interpreted under 112(f). As further described in that section, no corresponding structure has been provided in the specification or drawings for these features. For this reason, the claims that recite these features are being rejected under 35 U.S.C. 112(b) as being indefinite. As claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate what structures are being required by the claims. 
	Claim 8 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “configured to annotate the segmented vascular tree with an indication” in line 2. However, claims 1 and 5 (from which claim 8 directly or indirectly depends) do not introduce a segmented vascular tree nor do they make any mention of segmentation. For this reason, there is insufficient antecedent basis for this limitation in the claim. 
Conversely, claim 7 introduces “a segmented vascular tree” in lines 2-3. Accordingly, amending claim 8 to be depending from claim 7 would alleviate this particular issue, as claim 7 includes segmentation. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huennekens et al. (US 2006/0241465 A1, hereinafter “Huennekens”) in view of Koo et al. (US 2017/0017771 A1, hereinafter “Koo”), further in view of Knight (US 2010/0249588 A1, hereinafter “Knight”). 

Regarding claim 1, Huennekens discloses a “system and method for providing a vascular image … wherein a single composite display simultaneously provides a first view of a patient including an angiogram image and a second view including an intravascular image rendered from information provided by an imaging probe mounted on a distal end of a flexible elongate member,” (Abstract) and further discloses: 
A system (Abstract) for guiding ("visually guide diagnostic and therapeutic catheters" Huennekens: [0005]) an intravascular ultrasound catheter device ("intravascular ultrasound (IVUS) catheters" Huennekens: [0010]) comprising an ultrasound probe ("catheter-mounted intravascular probe" Huennekens: [0009]) to a potential lesion in a vascular tree ("systems have been designed to track through a vasculature to image atherosclerotic plaque deposits on vessel walls" Huennekens: [0010]), the system comprising:
a localization unit ("marker artifact 720 rendered from image data provided by a fluoroscope of a field of view containing a radiopaque marker" Huennekens: [0058]) configured to provide position information of the ultrasound probe ("radiopaque material located near the probe 22 provides indicia of a current location of the probe 22 in a radiological image" Huennekens: [0038]) for an automated 
an evaluation unit ("measurements are processed by the catheter image processor 26" Huennekens: [0040]) configured to:
receive a diagnostic image of the vascular tree ("rendering a two-dimensional view of one or more vessels within a portion of a patient's vasculature" Huennekens: [0004]);
determine values of at least one vessel parameter ("the term "image" is intended to be broadly interpreted to encompass a variety of ways of representing vascular information including blood pressure, blood flow velocity/volume, blood vessel cross-sectional composition, shear stress throughout the blood, shear stress at the blood/blood vessel wall interface, etc." Huennekens: [0040]) for a plurality of locations in the vascular tree ("one or more vessels within a portion of a patient's vasculature" Huennekens: [0004]) based on the diagnostic image (“radiological images of a location” Huennekens: [0041]); and
identify at least one location in the vascular tree ("enhanced radiological image 710 in a display 701 presented in FIG. 7, the operator creates a reference mark 760 at one or more points" Huennekens: [0058]);
a mapping unit configured to provide information ("co-registration processor 30 acquires and presents corresponding co-registered images" Huennekens: [0059]) about the at least one location for use in the automated processing of the position information ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]); and
a steering unit configured to automatically steer the intravascular ultrasound catheter device ("catheter is pulled by an automatic pullback system" Huennekens: [0056]), wherein the automated processing of the position information comprises an automated steering of the intravascular ultrasound catheter device ("processor 30 calculates an approximate location of the radiopaque marker based upon 
wherein the steering unit is configured to steer the intravascular ultrasound catheter device in an automated pullback procedure ("a pullback device is incorporated that draws the catheter 20 from the patient at a controlled/measured manner" Huennekens: [0044]) based on information about the at least one location ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]; "pullback mechanism is drawing the probe 22 through a segment of a vessel of interest" Huennekens: [0079]); and
wherein during the automated pullback procedure the steering unit is configured to compare ("reference mark 760 potentially serves as a benchmark" Huennekens: [0058]) a position of the ultrasound probe ("Establishing a position for the marker artifact within the field of the enhanced radiological image, based at least in part upon a radiopaque marker on the imaging catheter 20" Huennekens: [0053]) with the at least one location ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]), move the ultrasound probe with a first velocity ("catheter is pulled by an automatic pullback system at a specific rate for a known amount of time" Huennekens: [0056]). 
Huennekens is not being relied upon for teaching: 
identify at least one location in the vascular tree associated with an abnormal value of the at least one vessel parameter;
move the ultrasound probe with a reduced second velocity at the least one location based on the result of the comparison.
However, in a similar invention in the same field of endeavor, Koo teaches “methods … for estimating values of hemodynamic forces acting on plaque or lesions” (Abstract), in which “certain 
identify at least one location ("measuring or deriving plaque characteristics 406D may include obtaining the location of plaque" Koo: [0054], Fig. 4) in the vascular tree associated with an abnormal value of the at least one vessel parameter ("hemodynamic characteristics obtained under a given patient physiological state (e.g., rest, hyperemia, varied levels of stress, etc.) may be used to detect abnormal hemodynamic characteristics" Koo: [0058]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for estimating hemodynamic forces as taught by Koo. One of ordinary skill in the art would have been motivated to make this modification because "considering these hemodynamic forces in the clinical decision-making process may improve the risk stratification of plaques and ultimately help patient care" (Koo: [0003]). 

	The combination of Huennekens and Koo is not being relied upon for teaching: 
move the ultrasound probe with a reduced second velocity at the least one location based on the result of the comparison.
However, in a similar invention in the same field of endeavor, Knight teaches systems and methods for making and using intravascular imaging systems with multiple pullback rates (Title), where an “imager is pulled back at a first linear rate of pullback” (Abstract) and the “region of interest is imaged while pulling back the imager at a second linear rate of pullback that is less than the first linear rate of pullback” (Abstract), and further teaches: 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for making and using intravascular imaging systems with multiple pullback rates as taught by Knight. One of ordinary skill in the art would have been motivated to make this modification to provide a more thorough and enhanced imaging of a region of interest. In typical intravascular techniques, “the majority of images and the time it takes to capture the images are associated with healthy portions of patient vasculature not significant to the given diagnosis,” which would call for the pullback procedure at a first linear rate of pullback that does not require as much scrutiny. Conversely, in certain pullback imaging procedures, the “locations of one or more regions of interest (“ROI”), such as focal areas, [are] identified,” which would instead call for a second, slower linear rate of pullback (Knight: [0039]-[0041]).

	Regarding claim 2, the combination of Huennekens, Koo, and Knight discloses:
The system according to claim 1, as described above. 
	Huennekens further discloses: 
at least one of a wall shear stress acting on an inner wall of vessels of the vascular tree (“variety of ways of representing vascular information including … shear stress at the blood/blood vessel wall interface” Huennekens: [0040]), a wall thickness of the walls of vessels of the vascular tree, and a parameter indicating a calcification of the vessel wall.
	The claim only requires at least one of the three parameters recited in claim 2, and thus, Huennekens teaches the limitations of this claim via the disclosure of “shear stress at the blood/blood vessel wall interface,” as described above. 
	Examiner further notes that Koo also provides a teaching for these parameters recited in claim 2 ("biomechanical and/or hemodynamic characteristics, forces, or parameters may include, but are not limited to, the ... wall shear stress" Koo: [0028]; "measuring or deriving plaque characteristics 406D may include obtaining the location of plaque, an adverse plaque characteristics score, the plaque burden (e.g., cap thickness, wall thickness, area, volume, etc.), information on the existence or characteristics of a napkin ring, plaque intensity, and/or plaque type (e.g., calcified, non-calcified, etc.)" Koo: [0054]). 

Regarding claim 3, the combination of Huennekens, Koo, and Knight discloses:
The system according to claim 1, as described above. 
Huennekens is not being relied upon for teaching: 
wherein the evaluation unit is configured to identify an abnormal value of the at least one parameter if the value of the parameter is smaller than a predetermined lower threshold or greater than a predetermined upper threshold. However, in a similar invention in the same field of endeavor, Koo teaches “methods … for estimating values of hemodynamic forces acting on plaque or lesions” (Abstract), in which “certain hemodynamic forces (e.g. wall shear stress, axial plaque stress, radius gradient, etc.) may have unique characteristics in lesions as compared to traditional metrics to characterize blood flow” ([0028]), and further teaches: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for estimating hemodynamic forces as taught by Koo. One of ordinary skill in the art would have been motivated to make this modification because "considering these hemodynamic forces in the clinical decision-making process may improve the risk stratification of plaques and ultimately help patient care" (Koo: [0003]).

Regarding claim 4, the combination of Huennekens, Koo, and Knight discloses:
The system according to claim 1, as described above. 
	Huennekens further discloses: 
the localization unit is configured to provide the position information of the ultrasound probe with respect to a tracking frame ("marker artifact 420 (derived from a fluoroscope image of a radiopaque marker near the probe 22 mounted on the distal end of the catheter 20) is superimposed upon/overlays the angiogram/roadmap background of the enhanced radiological image 410" Huennekens: [0054]; [The displayed radiological image 410 represents a tracking frame.]), 
the evaluation unit is configured to identify the at least one location ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]), and 

Huennekens is not being relied upon for teaching: 
the evaluation unit is configured to identify the at least one location in an imaging frame of the diagnostic image, and
the mapping unit is configured to provide the information about the at least one location for use in the automatic processing of the position information.
However, in a similar invention in the same field of endeavor, Koo teaches “methods … for estimating values of hemodynamic forces acting on plaque or lesions” (Abstract), in which “certain hemodynamic forces (e.g. wall shear stress, axial plaque stress, radius gradient, etc.) may have unique characteristics in lesions as compared to traditional metrics to characterize blood flow” ([0028]), and further teaches: 
the evaluation unit is configured to identify the at least one location in an imaging frame of the diagnostic image ("estimates of the biophysical and/or hemodynamic characteristics may be overlaid on the geometric model and/or overlaid on an image of the vasculature of interest" Koo: [0045]), and
the mapping unit is configured to provide the information about the at least one location ("location of a plaque may include, but is not limited to, the distance from the plaque to the closest upstream bifurcation point, the angle of bifurcation of the coronary branches if the plaque is located at the bifurcation, the distance from the plaque location to an ostium (left main or right coronary artery), and/or the distance from the plaque location to the nearest downstream and/or upstream bifurcation" Koo: [0054]) for use in the automatic processing of the position information ("estimates of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for estimating hemodynamic forces as taught by Koo. One of ordinary skill in the art would have been motivated to make this modification because "considering these hemodynamic forces in the clinical decision-making process may improve the risk stratification of plaques and ultimately help patient care" (Koo: [0003]).

Regarding claim 5, the combination of Huennekens, Koo, and Knight discloses:
The system according to claim 1, as described above. 
	Huennekens further discloses: 
wherein the localization unit is configured to acquire live images of the vascular tree ("two-dimensional angiographic image can also be viewed real time by fluoroscopy" Huennekens: [0004]), the live images corresponding to the visualization of the vascular tree ("angiogram image is live or continuously updated, for example, at each additional step in which angiography is performed" Huennekens: [0052]).

Regarding claim 6, the combination of Huennekens, Koo, and Knight discloses:
The system according to claim 5, as described above. 
	Huennekens further discloses: 
wherein the mapping unit is configured to provide a visual indication ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: 

Regarding claim 7, the combination of Huennekens, Koo, and Knight discloses:
The system according to claim 1, as described above. 
Huennekens is not being relied upon for teaching: 
wherein the evaluation unit is configured to segment the vascular tree in the diagnostic image to obtain a segmented vascular tree and to determine the values of the at least one vessel parameter on the basis of the segmented vascular tree.
However, in a similar invention in the same field of endeavor, Koo teaches “methods … for estimating values of hemodynamic forces acting on plaque or lesions” (Abstract), in which “certain hemodynamic forces (e.g. wall shear stress, axial plaque stress, radius gradient, etc.) may have unique characteristics in lesions as compared to traditional metrics to characterize blood flow” ([0028]), and further teaches: 
wherein the evaluation unit is configured to segment the vascular tree in the diagnostic image to obtain a segmented vascular tree ("one or more cCT images may be segmented manually or automatically to identify voxels belonging to the aorta and the lumen of the coronary arteries" Koo: [0048]; "step 504 may include segmenting the one or more cardiac CT images manually or automatically into one or more voxels" Koo: [0061], Fig. 5) and to determine the values of the at least one vessel parameter on the basis of the segmented vascular tree ([See Koo: Fig. 4. Step 402 is acquiring a patient-specific geometric model, which can include manual or automatic segmentation to identify voxels belonging to various vessels. Step 404, which follows step 402, is measuring or deriving patient-specific parameters, which can include wall shear stress. Thus, the values of the at least one vessel parameter are determined on the basis of the segmented vessels.]).


Regarding claim 8, the combination of Huennekens, Koo, and Knight discloses:
The system according to claim 1, as described above. 
Huennekens is not being relied upon for teaching: 
wherein the mapping unit is configured to annotate the segmented vascular tree with an indication of the at least one location to obtain an annotated segmented vascular tree and to overlay the live images with the annotated segmented vascular tree.
However, in a similar invention in the same field of endeavor, Koo teaches “methods … for estimating values of hemodynamic forces acting on plaque or lesions” (Abstract), in which “certain hemodynamic forces (e.g. wall shear stress, axial plaque stress, radius gradient, etc.) may have unique characteristics in lesions as compared to traditional metrics to characterize blood flow” ([0028]), and further teaches: 
wherein the mapping unit is configured to annotate the segmented vascular tree with an indication of the at least one location to obtain an annotated segmented vascular tree ("step 504 may include segmenting the one or more cardiac CT images manually or automatically into one or more voxels" Koo: [0061], Fig. 5) and to overlay the live images with the annotated segmented vascular tree ("estimates of the output hemodynamic characteristics may be displayed in greyscale or color in 2D or characteristics may be overlaid on the geometric model and/or overlaid on an image of the vasculature of interest" Koo: [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for estimating hemodynamic forces as taught by Koo. One of ordinary skill in the art would have been motivated to make this modification because "considering these hemodynamic forces in the clinical decision-making process may improve the risk stratification of plaques and ultimately help patient care" (Koo: [0003]).

Regarding claim 9, the combination of Huennekens, Koo, and Knight discloses:
The system according to claim 1, as described above. 
	Huennekens further discloses: 
wherein the localization unit is configured to automatically track the position of the ultrasound probe to provide position information for the automated processing ("Establishing a position for the marker artifact within the field of the enhanced radiological image, based at least in part upon a radiopaque marker on the imaging catheter 20 is achievable in a variety of ways. Examples, described further herein below include: user-specified points (by clicking at a position near the marker to establish a point); image pattern recognition (automatic identification of a marker's unique signature within a field of view); and combinations of manual and automated calculations of a path" Huennekens: [0053]).

Regarding claim 10, the combination of Huennekens, Koo, and Knight discloses:
The system according to claim 1, as described above. 
	Huennekens further discloses: 
superimposed upon/overlays the angiogram/roadmap background of the enhanced radiological image 410" Huennekens: [0054]), and
wherein mapping unit is configured to provide a visual indication of the at least one location in the visualization of the vascular tree ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]).

Regarding claim 11, the combination of Huennekens, Koo, and Knight discloses:
The system according to claim 1, as described above. 
	Huennekens further discloses: 
wherein the automated processing of the position information comprises an adaption of at least one image acquisition parameter of the ultrasound probe ("Other types of interventional ultrasound imaging, such as Intracardiac Echocardiography are also envisioned that utilize this co-registration system" Huennekens: [0073]),
and/or a selection of a predetermined image evaluation procedure for evaluating an image ("the term "image" is intended to be broadly interpreted to encompass a variety of ways of representing vascular information including blood pressure, blood flow velocity/volume, blood vessel cross-sectional composition, shear stress throughout the blood, shear stress at the blood/blood vessel wall interface, etc." Huennekens: [0040]) acquired by the ultrasound probe based on a distance between a position of the ultrasound probe and the at least one location ("based upon the calculated path and the distance calculation rendered" Huennekens: [0080]).

Regarding claim 12, Huennekens discloses a “system and method for providing a vascular image … wherein a single composite display simultaneously provides a first view of a patient including an angiogram image and a second view including an intravascular image rendered from information provided by an imaging probe mounted on a distal end of a flexible elongate member,” (Abstract) and further discloses: 
A method (Abstract) for guiding ("visually guide diagnostic and therapeutic catheters" Huennekens: [0005]) an intravascular ultrasound catheter device ("intravascular ultrasound (IVUS) catheters" Huennekens: [0010]) comprising an ultrasound probe ("catheter-mounted intravascular probe" Huennekens: [0009]) to a potential lesion in a vascular tree ("systems have been designed to track through a vasculature to image atherosclerotic plaque deposits on vessel walls" Huennekens: [0010]), the method comprising:
providing position information of the ultrasound probe ("radiopaque material located near the probe 22 provides indicia of a current location of the probe 22 in a radiological image" Huennekens: [0038]) for an automated processing of the position information ("catheter 20 is tracked to its starting position (e.g., a position where an IVUS pullback procedure begins)" Huennekens: [0046]);
receiving a diagnostic image of the vascular tree ("rendering a two-dimensional view of one or more vessels within a portion of a patient's vasculature" Huennekens: [0004]);
determining values of at least one vessel parameter ("the term "image" is intended to be broadly interpreted to encompass a variety of ways of representing vascular information including blood pressure, blood flow velocity/volume, blood vessel cross-sectional composition, shear stress throughout the blood, shear stress at the blood/blood vessel wall interface, etc." Huennekens: [0040]) for a plurality of locations in the vascular tree ("one or more vessels within a portion of a patient's vasculature" Huennekens: [0004]) based on the diagnostic image (“radiological images of a location” Huennekens: [0041]);

providing information about the at least one location for use in the automated processing of the position information ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]);
automatically steering the intravascular ultrasound catheter device ("catheter is pulled by an automatic pullback system" Huennekens: [0056]), wherein the automated processing of the position information comprises an automated steering of the intravascular ultrasound catheter device ("processor 30 calculates an approximate location of the radiopaque marker based upon its last registered position and other indicators of catheter movement (e.g., pullback distance sensors/meters)" Huennekens: [0055]) based on the position information ("catheter 20 is tracked to its starting position (e.g., a position where an IVUS pullback procedure begins)" Huennekens: [0046]);
steering the intravascular ultrasound catheter device in an automated pullback procedure ("a pullback device is incorporated that draws the catheter 20 from the patient at a controlled/measured manner" Huennekens: [0044]) based on information about the at least one location ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]; "pullback mechanism is drawing the probe 22 through a segment of a vessel of interest" Huennekens: [0079]); and
during the automated pullback procedure comparing ("reference mark 760 potentially serves as a benchmark" Huennekens: [0058]) a position of the ultrasound probe ("Establishing a position for the marker artifact within the field of the enhanced radiological image, based at least in part upon a radiopaque marker on the imaging catheter 20" Huennekens: [0053]) with the at least one location ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment 
Huennekens is not being relied upon for teaching: 
identifying at least one location in the vascular tree associated with an abnormal value of the vessel parameter;
moving the ultrasound probe with a reduced second velocity at the least one location based on the result of the comparison.
However, in a similar invention in the same field of endeavor, Koo teaches “methods … for estimating values of hemodynamic forces acting on plaque or lesions” (Abstract), in which “certain hemodynamic forces (e.g. wall shear stress, axial plaque stress, radius gradient, etc.) may have unique characteristics in lesions as compared to traditional metrics to characterize blood flow” ([0028]), and further teaches: 
identifying at least one location ("measuring or deriving plaque characteristics 406D may include obtaining the location of plaque" Koo: [0054], Fig. 4) in the vascular tree associated with an abnormal value of the vessel parameter ("hemodynamic characteristics obtained under a given patient physiological state (e.g., rest, hyperemia, varied levels of stress, etc.) may be used to detect abnormal hemodynamic characteristics" Koo: [0058]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for estimating hemodynamic forces as taught by Koo. One of ordinary skill in the art would have been motivated to make this modification because "considering these hemodynamic forces in the clinical decision-making process may improve the risk stratification of plaques and ultimately help patient care" (Koo: [0003]). 


moving the ultrasound probe with a reduced second velocity at the least one location based on the result of the comparison.
However, in a similar invention in the same field of endeavor, Knight teaches systems and methods for making and using intravascular imaging systems with multiple pullback rates (Title), where an “imager is pulled back at a first linear rate of pullback” (Abstract) and the “region of interest is imaged while pulling back the imager at a second linear rate of pullback that is less than the first linear rate of pullback” (Abstract), and further teaches: 
moving the ultrasound probe with a reduced second velocity (“region of interest is imaged while pulling back the imager at a second linear rate of pullback that is less than the first linear rate of pullback” Abstract) at the least one location based on the result of the comparison (“imager is pulled back at a first linear rate of pullback. A region of interest is determined within the survey region using at least a portion of the set of first images of the survey region. The imager is positioned at a first end of the region of interest. The region of interest is imaged to obtain a set of second images while pulling back the imager from the first end of the region of interest to a second end of the region of interest opposite the first end. The imager is pulled back at a second linear rate of pullback that is less than the first linear rate of pullback” Knight: [0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for making and using intravascular imaging systems with multiple pullback rates as taught by Knight. One of ordinary skill in the art would have been motivated to make this modification to provide a more thorough and enhanced imaging of a region of interest. In typical intravascular techniques, “the majority of images and the time it takes to capture the images are associated with healthy portions of patient vasculature not significant to the 


Regarding claim 13, the combination of Huennekens, Koo, and Knight discloses:
The method according to claim 12, as described above. 
	Huennekens further discloses: 
comprising providing the position information of the ultrasound probe for displaying in a visualization of the vascular tree ("marker artifact 420 (derived from a fluoroscope image of a radiopaque marker near the probe 22 mounted on the distal end of the catheter 20) is superimposed upon/overlays the angiogram/roadmap background of the enhanced radiological image 410" Huennekens: [0054]) and providing a visual indication of the at least one location in the visualization of the vascular tree ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]).

Regarding claim 15, Huennekens discloses a “system and method for providing a vascular image … wherein a single composite display simultaneously provides a first view of a patient including an angiogram image and a second view including an intravascular image rendered from information provided by an imaging probe mounted on a distal end of a flexible elongate member,” (Abstract) and further discloses: 
a method (Abstract) for guiding ("visually guide diagnostic and therapeutic catheters" Huennekens: [0005]) an intravascular ultrasound catheter device ("intravascular ultrasound (IVUS) vasculature to image atherosclerotic plaque deposits on vessel walls" Huennekens: [0010]), the method comprising:
providing position information of the ultrasound probe ("radiopaque material located near the probe 22 provides indicia of a current location of the probe 22 in a radiological image" Huennekens: [0038]) for an automated processing of the position information ("catheter 20 is tracked to its starting position (e.g., a position where an IVUS pullback procedure begins)" Huennekens: [0046]);
receiving a diagnostic image of the vascular tree ("rendering a two-dimensional view of one or more vessels within a portion of a patient's vasculature" Huennekens: [0004]);
determining values of at least one vessel parameter ("the term "image" is intended to be broadly interpreted to encompass a variety of ways of representing vascular information including blood pressure, blood flow velocity/volume, blood vessel cross-sectional composition, shear stress throughout the blood, shear stress at the blood/blood vessel wall interface, etc." Huennekens: [0040]) for a plurality of locations in the vascular tree ("one or more vessels within a portion of a patient's vasculature" Huennekens: [0004]) based on the diagnostic image (“radiological images of a location” Huennekens: [0041]);
identifying at least one location in the vascular tree ("enhanced radiological image 710 in a display 701 presented in FIG. 7, the operator creates a reference mark 760 at one or more points" Huennekens: [0058]);
providing information about the at least one location for use in the automated processing of the position information ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]);

steering the intravascular ultrasound catheter device in an automated pullback procedure ("a pullback device is incorporated that draws the catheter 20 from the patient at a controlled/measured manner" Huennekens: [0044]) based on information about the at least one location ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]; "pullback mechanism is drawing the probe 22 through a segment of a vessel of interest" Huennekens: [0079]); and
during the automated pullback procedure comparing ("reference mark 760 potentially serves as a benchmark" Huennekens: [0058]) a position of the ultrasound probe ("Establishing a position for the marker artifact within the field of the enhanced radiological image, based at least in part upon a radiopaque marker on the imaging catheter 20" Huennekens: [0053]) with the at least one location ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]), moving the ultrasound probe with a first velocity ("catheter is pulled by an automatic pullback system at a specific rate for a known amount of time" Huennekens: [0056]). 
Huennekens is not being relied upon for teaching: 
A non-transitory computer-readable medium having one or more executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform a method, 
associated with an abnormal value of the vessel parameter;
moving the ultrasound probe with a reduced second velocity at the least one location based on the result of the comparison.
However, in a similar invention in the same field of endeavor, Koo teaches “methods … for estimating values of hemodynamic forces acting on plaque or lesions” (Abstract), in which “certain hemodynamic forces (e.g. wall shear stress, axial plaque stress, radius gradient, etc.) may have unique characteristics in lesions as compared to traditional metrics to characterize blood flow” ([0028]), and further teaches: 
A non-transitory computer-readable medium having one or more executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform a method (“a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method” Koo: [0008]), 
identifying at least one location ("measuring or deriving plaque characteristics 406D may include obtaining the location of plaque" Koo: [0054], Fig. 4) in the vascular tree associated with an abnormal value of the vessel parameter ("hemodynamic characteristics obtained under a given patient physiological state (e.g., rest, hyperemia, varied levels of stress, etc.) may be used to detect abnormal hemodynamic characteristics" Koo: [0058]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for estimating hemodynamic forces as taught by Koo. One of ordinary skill in the art would have been motivated to make this modification because "considering these hemodynamic forces in the clinical decision-making process may improve the risk stratification of plaques and ultimately help patient care" (Koo: [0003]). 

The combination of Huennekens and Koo is not being relied upon for teaching: 
moving the ultrasound probe with a reduced second velocity at the least one location based on the result of the comparison.
However, in a similar invention in the same field of endeavor, Knight teaches systems and methods for making and using intravascular imaging systems with multiple pullback rates (Title), where an “imager is pulled back at a first linear rate of pullback” (Abstract) and the “region of interest is imaged while pulling back the imager at a second linear rate of pullback that is less than the first linear rate of pullback” (Abstract), and further teaches: 
moving the ultrasound probe with a reduced second velocity (“region of interest is imaged while pulling back the imager at a second linear rate of pullback that is less than the first linear rate of pullback” Abstract) at the least one location based on the result of the comparison (“imager is pulled back at a first linear rate of pullback. A region of interest is determined within the survey region using at least a portion of the set of first images of the survey region. The imager is positioned at a first end of the region of interest. The region of interest is imaged to obtain a set of second images while pulling back the imager from the first end of the region of interest to a second end of the region of interest opposite the first end. The imager is pulled back at a second linear rate of pullback that is less than the first linear rate of pullback” Knight: [0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for making and using intravascular imaging systems with multiple pullback rates as taught by Knight. One of ordinary skill in the art would have been motivated to make this modification to provide a more thorough and enhanced imaging of a region of interest. In typical intravascular techniques, “the majority of images and the time it takes to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lam et al. (US 2014/0343430 A1, hereinafter “Lam”) teaches “systems and methods for image processing based on ultrasound data” which “may include an IVUS catheter configured to collect data vectors including ultrasound data” (Abstract), and further teaches a Linear Translation System (LTS) that mates with the catheter “to enable pullback of the catheter imaging core at a controlled rate” ([0026]). Lam also teaches that the LTS can include “controls for starting/stopping pullback, setting pullback speed” ([0026]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Patent Examiner of Art Unit 3793